Citation Nr: 0636083	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-22 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected Raynaud's disease, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected residuals of lumbar strain, currently 
evaluated as 20 percent disabling.

3.  Entitlement to service connection for hypertension, to 
include as secondary to ionizing radiation, exposure to 
herbicides and service-connected Raynaud's disease.

4.  Entitlement to service connection for arthritis, to 
include as secondary to ionizing radiation, exposure to 
herbicides and service-connected Raynaud's disease.

5.  Entitlement to service connection for undifferentiated 
connective tissue disorder (UDCTD), to include as secondary 
to ionizing radiation, exposure to herbicides and service-
connected Raynaud's disease.

6.  Entitlement to service connection for chronic headaches, 
to include as secondary to ionizing radiation, exposure to 
herbicides and service-connected Raynaud's disease.

7.  Entitlement to service connection for photophobia, to 
include as secondary to ionizing radiation, exposure to 
herbicides and service-connected Raynaud's disease. 

8.  Entitlement to service connection for unspecified organic 
brain syndrome/cognitive disorder, to include as secondary to 
ionizing radiation, exposure to herbicides and service-
connected Raynaud's disease.

9.  Entitlement to service connection for lupus, to include 
as secondary to ionizing radiation, exposure to herbicides 
and service-connected Raynaud's disease.

10.  Entitlement to service connection for frequent fatigue, 
to include as secondary to ionizing radiation, exposure to 
herbicides and service-connected Raynaud's disease.

11.  Entitlement to service connection for ulcers of the 
mouth, to include as secondary to ionizing radiation, 
exposure to herbicides and service-connected Raynaud's 
disease.

12.  Entitlement to service connection for 
cardiovascular/renal disease, to include as secondary to 
ionizing radiation, exposure to herbicides and service-
connected Raynaud's disease.

13.  Whether new and material evidence has been received 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a skin disability.

14.  Whether new and material evidence has been received 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a psychiatric 
disability.

REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to March 
1988 and from February 1991 to August 1992.

Procedural history

Service connection for Raynaud's disease was granted in a 
July 1988 rating decision of the Department of Veterans 
Affairs Regional Office in Cleveland, Ohio (the RO); a 
noncompensable disability rating was assigned.  The July 1988 
rating decision denied the veteran's claim of entitlement to 
service connection for a skin disability.  The veteran did 
not appeal that decision.

Service connection for residuals of lumbar strain was granted 
in a July 1993 decision; a noncompensable disability rating 
was assigned.  The RO also denied the veteran's claim of 
entitlement to service connection for a psychiatric 
disability.  The veteran did not appeal that decision.

In a June 2001 rating decision, the RO increased the rating 
for the veteran's service-connected lumbar spine disability 
to 10 percent.  Also in the June 2001 rating decision, the RO 
determined that new and material evidence had not been 
received which was sufficient to reopen the previously-denied 
claims of entitlement to service connection for a skin 
disability and entitlement to service connection for a 
psychiatric disability.
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2004 rating decision of the RO.  
The disability rating assigned the veteran's service-
connected Raynaud's disease was increased to 10 percent, and 
the rating assigned his service-connected lumbar spine 
disability was increased to 20 percent.  The veteran filed a 
notice of disagreement in regards to the July 2004 rating 
decision.  He requested review by a decision review officer 
(DRO).  The DRO conducted a 
de novo review of the claims and confirmed the RO's findings 
in a February 2005 statement of the case (SOC).  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in July 2005.

The veteran was scheduled for a travel board hearing in April 
2006, but he failed to report for this hearing and provided 
no explanation for his failure to report.  His hearing 
request, therefore, is deemed withdrawn.  See 38 C.F.R. § 
20.704(d) (2006).

The issues of entitlement to service connection for 
hypertension, arthritis, UDCTD, chronic headaches, 
photophobia, unspecified organic brain syndrome/cognitive 
disorder, lupus, frequent fatigue, ulcers of the mouth and 
cardiovascular/renal disease, along with the issues of 
whether new and material evidence has been submitted which is 
sufficient to reopen the previously-denied claims of 
entitlement to service connection for skin and psychiatric 
disabilities, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran is further action is required on his part.


FINDINGS OF FACT

1.  The veteran's service-connected Raynaud's disease is 
manifested by fatigue and weakness of the hands and feet 
occurring once every month for three days to a week.

2.  The veteran's service-connected lumbar spine disability 
is manifested by pain and limitation of motion.

3.  The evidence does not show that the veteran's service-
connected Raynaud's disease or lumbar spine disability are so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the service-connected Raynaud's disease have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7117 (2006).

2.  The criteria for a disability rating in excess of 20 
percent for the service-connected lumbar spine disability are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5292 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2006).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the two increased rating issues on appeal.
As is discussed elsewhere in this decision, the remaining 
twelve issues are being remanded. 

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the increased rating issues has 
proceeded in accordance with the provisions of the law and 
regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As explained elsewhere in this decision, this standard does 
not apply to claims to reopen until such claims have in fact 
been reopened.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the increased rating issues on 
appeal.  The Board observes that the veteran was informed of 
the relevant law and regulations pertaining to his increased 
rating claims in a letter from the RO dated March 20, 2006, 
which specifically detailed the evidentiary requirements for 
a higher disability evaluation [this will be further explored 
in the Dingess discussion below].  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in a letter from the RO dated 
June 25, 2003 and an additional letter from the RO dated 
October 20, 2003.  Specifically, the veteran was advised in 
both letters that VA is responsible for obtaining relevant 
records from any Federal agency, including records kept by VA 
treatment centers and the military.  

With respect to private treatment records, the June 2003 VCAA 
letter informed the veteran that VA would make reasonable 
efforts to obtain non-Federal evidence.  Both letters 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, and asked in the letters that the 
veteran complete this release so that VA could obtain these 
records on his behalf.  The June 2003 letter further 
emphasized: "You must give us enough information about your 
records so that we can request them from the person or agency 
that has them.  If the holder of the records declines to give 
us the records or asks for a fee to provide them, we'll 
notify you of the problem.  It's your responsibility to make 
sure we receive all requested records that aren't in the 
possession of a Federal department or agency" [Emphasis in 
original].  The veteran was also advised in both letters that 
a VA medical examination would be scheduled if necessary to 
make a decision on his claims.

The Board notes that the above-referenced March 2006 VCAA 
letter specifically requested of the veteran: "If you have 
any information or evidence that you have not previously told 
us about or given to us, and that information or evidence 
concerns the level of your disability or when it began, 
please tell us or give us that evidence now."  This request 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The veteran was provided notice of these consequences of the 
Dingess decision in the above-referenced March 20, 2006 
letter from the RO.  With respect to the veteran's increased 
rating claims, elements (1), (2) and (3) are not at issue.  
Moreover, with respect to elements (4) and (5), degree of 
disability and effective date, the veteran was provided 
notice as to degree of disability and effective date in the 
March 2006 letter, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  With respect to effective date, the March 2006 
letter instructed the veteran that two factors were relevant 
in determining effective dates of increased rating claims: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve. 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Additionally, there is no prejudice 
to the veteran concerning the timing of this notice, as the 
veteran's representative indicated in a May 2006 statement 
that he had no additional evidence to submit.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) [when the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA treatment of 
the veteran.  Additionally, the veteran was afforded VA 
examinations to assess the severity of his service-connected 
disabilities in December 2003 and May 2004.  The reports of 
these examinations reflect that the examiners reviewed the 
veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
detailed in the Introduction above, he failed to report for a 
travel board hearing and has not requested that such be 
rescheduled.

Accordingly, the Board will proceed to a decision on the 
merits as to the two increased rating issues on appeal. 



1.  Entitlement to an increased disability rating for 
service-connected Raynaud's disease, currently evaluated as 
10 percent disabling.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Raynaud's disease

"Raynaud's disease is 'a vascular disorder marked by 
recurrent spasm of the capillaries and esp[ecially] those of 
the fingers and toes upon exposure to cold, characterized by 
pallor, cyanosis and redness in succession, usu[ally] 
accompanied by pain, and in severe cases progressing to local 
gangrene.'  WEBSTER'S [MEDICAL DESK DICTIONARY] at 604.  The 
terms "Raynaud's phenomenon" or "Raynaud's syndrome" are 
used to describe "'the symptoms associated with Raynaud's 
disease.'  Id."  Watson v. Brown, 4 Vet. App. 309, 311 
(1993).

Specific rating criteria

Under Diagnostic Code 7117, Raynaud's syndrome with 
characteristic attacks occurring one to three times a week 
warrants a 10 percent disability rating; characteristic 
attacks occurring four to six times a week warrants a 20 
percent disability rating; and characteristic attacks 
occurring at least daily warrants a 40 percent disability 
rating.  A 60 percent disability rating is warranted for 
Raynaud's syndrome with two or more digital ulcers and 
history of characteristic attacks, and a 100 percent 
disability rating is warranted with two or more digital 
ulcers plus autoamputation of one or more digits and history 
of characteristic attacks.

Note: For purposes of this section, characteristic attacks 
consist of sequential color changes of the digits of one or 
more extremities lasting minutes to hours, sometimes with 
pain and paresthesias, and precipitated by exposure to cold 
or by emotional upsets.  These evaluations are for the 
disease as a whole, regardless of the number of extremities 
involved or whether the nose and ears are involved.

See 38 C.F.R. § 4.104, Diagnostic Code 7117 (2006).

Analysis

The veteran seeks an increased disability rating for his 
service-connected Raynaud's disease, which is currently rated 
as 10 percent disabling under Diagnostic Code 7117.

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 7117 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the veteran's service-connected disability and associated 
complaints (color changes of the digits of the extremities, 
along with pain and paresthesias).  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7117.
Schedular rating

As has been discussed in the law and regulations section 
above, in order for a 20 percent disability rating to be 
awarded, the veteran must have characteristic attacks of 
Raynaud's disease four to six times a week.

During the veteran's VA examination in December 2003, the 
veteran specifically reported regular attacks that occur 
"once every month and lasts three days to one week at a 
time."  Indeed, the VA examiner commented on the veteran's 
mild symptomatology when he noted: "On physical examination 
there are no visible or palpable varicose veins of the hands 
or feet bilaterally.  There is no evidence of skin breakdown, 
ulcers, edema, stasis, pigmentation or eczema."  
Additionally, the VA examiner noted that the veteran's pulses 
were normal bilaterally, and there was adequate capillary 
refill for the upper and lower extremities bilaterally.

The Board also notes that since the veteran has not met the 
frequency of characteristic attacks to qualify him for a 20 
percent rating, it follows that  he has also not met the 
criteria with respect to a 40 percent rating under Diagnostic 
Code 7117, i.e. characteristic attacks at least daily.  
Moreover, the December 2003 VA examiner specifically found no 
evidence of digital ulcers to allow for 60 or 100 percent 
disability ratings, and the veteran does not contend such 
severe symptomatology.

Accordingly, the criteria for an increased disability rating 
under Diagnostic Code 7117 have not been met.

Extraschedular rating

For the sake of brevity, the issue of entitlement to an 
extraschedular rating will be addressed below in regards to 
both increased rating issues on appeal.


2.  Entitlement to an increased disability rating for 
service-connected residuals of lumbar strain, currently 
evaluated as 20 percent disabling.

Pertinent Law and Regulations

Disability ratings - in general 

The law and regulations pertaining to disability ratings in 
general are detailed above and need not be repeated.

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran has been provided with the new regulatory criteria in 
the February 2005 SOC.  Therefore, there is no prejudice to 
the veteran in the Board adjudicating the claim.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for the 
period from and after the effective date of the regulatory 
change.  The Board can apply only the former regulation to 
rate the disability for periods preceding the effective date 
of the regulatory change.  However, the former rating 
criteria may be applied prospectively, beyond the effective 
date of the new regulation.  See VAOPGCPREC 3-2000.



(i.)  The former schedular criteria

Diagnostic Code 5295, lumbosacral strain, provides a 40 
percent evaluation when severe, with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is assigned with muscle spasm on forward bending, loss of 
lateral spine motion, unilateral, in standing position.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence of 
compensable limitation of motion, a 10 percent rating may be 
assigned for arthritis with X-ray evidence of involvement of 
a major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2002).

[For the purposes of rating disability from arthritis, VA 
regulations consider the lumbar vertebrae a group of minor 
joints, ratable on parity with major joints.  
See 38 C.F.R. § 4.45(f) (2006).]

Under former Diagnostic Code 5292, a 20 percent evaluation is 
assigned for moderate limitation of motion of the lumbar 
spine, and a 40 percent evaluation is assigned for severe 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002). 

The Board observes that the words "moderate" and "severe" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6 (2006).  The Board observes 
in passing that "moderate" is defined as "of average or 
medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988) 871.

For purposes of VA compensation, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. 
See 38 C.F.R. § 4.71, Plate V (2006).

(ii.)  The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5237 [lumbosacral strain].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2006).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2006).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2006).

Analysis

The veteran's service-connected lumbar spine disability is 
currently rated as 20 percent disabling under the current 
General Rating Formula for Diseases and Injuries of the 
Spine.  It was formerly rated under the old Diagnostic Code 
5295 [lumbosacral strain], but the RO has recently considered 
Diagnostic Code 5292 in rendering its decisions.  



Assignment of diagnostic code

As noted above, the assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts, supra.  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio, supra.  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi, supra.  

(i.)  The former schedular criteria

After a review of the evidence pertaining to the veteran's 
service-connected lumbar spine disability, the Board believes 
that rating the veteran under former Diagnostic Code 5295 
[lumbosacral strain] is inappropriate.  Utilization of 
Diagnostic Code 5003 [degenerative arthritis] with further 
consideration of Diagnostic Code 5292 [spine, limitation of 
motion of, lumbar] is more appropriate in the instant case.  
This is because the VA examination report of record 
demonstrates the veteran's lumbar spine symptomatology 
consists mainly of limitation of motion of the lumbar spine 
and complaints of pain with such.  Although the May 2004 VA 
examiner diagnosed the veteran with lumbar strain, an 
additional diagnosis of "degenerative disc disease" was 
made.  It is more advantageous to employ Diagnostic Code 5003 
with further consideration of 5292 to the veteran's claim, as 
the veteran's May 2004 VA examination report does not 
indicate pathology consistent with the assignment of his 
current 20 percent disability rating under Diagnostic Code 
5295, let alone loss of lateral spine motion, positive 
Goldthwaite's sign, or most of the other criteria listed for 
an increased rating under that particular code.  

The veteran has complained of pain radiating into his legs 
during the May 2004 VA examination.  However, there is no 
evidence of neurological symptomatology to allow for a rating 
under former Diagnostic Code 5293 [intervertebral disc 
syndrome].  The veteran has never been diagnosed with 
intervertebral disc syndrome.  The May 2004 VA examiner 
specifically noted "no focal motor or sensory deficits," 
and subsequent EMG testing was negative for neurological 
findings.  The medical evidence of record thus makes it clear 
that neurological symptomatology, to include radiculopathy, 
is not objectively demonstrated.  

Therefore, the Board believes that the most appropriate 
diagnostic codes for rating the veteran under the former 
schedular criteria are Diagnostic Codes 5003-5292 [arthritis-
limitation of lumbar spine motion].  

(ii.)  The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2006).  As explained 
above, the veteran's service-connected lumbar spine 
disability is not consistent with intervertebral disc 
syndrome, so the current Formula for Rating Intervertebral 
Disc Syndrome, Diagnostic Code 5243, is not for application.

Thus, the veteran's service-connected low back disability 
will be rated using the General Rating Formula for Diseases 
and Injuries of the Spine.  

Schedular rating

(i.)  The former schedular criteria

The veteran's lumbar spine arthritis is rated based on 
limitation of motion.  
See former Diagnostic Code 5003.  As discussed in the law and 
regulations section above, under the former version of 
Diagnostic Code 5292, to warrant a 40 percent disability 
rating, the evidence must show severe limitation of motion of 
the lumbar spine.

In this case, the veteran complained to the May 2004 VA 
examiner of a constant pain in his low back that interferes 
with his daily activities.  He did not complain of limited 
lumbar spine motion.  Objectively, range of motion in May 
2004 was as follows: flexion to 70 degrees, extension to 20 
degrees, lateral flexion left 30 degrees and right 20 
degrees, rotation left and right 15 degrees.  

[Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  See 38 C.F.R. 
§ 4.71, Plate V (2006).]

After having given the matter careful consideration, the 
Board finds that the clinically demonstrated range of lumbar 
spine motion is best characterized as moderate.  As discussed 
above, "moderate" is generally taken to mean "of average 
or medium quality, amount, scope, range, etc."  Here, with 
the exception of rotation, none of the measured ranges of 
motion even approach medium, or 50 percent, of normal ranges 
of motion, let alone demonstrate severe loss of lumbar spine 
motion which would qualify for a 40 percent disability 
rating.  The veteran's range of rotation is right at the 
halfway point, justifying the current 20 percent disability 
rating.  In any event, rotation is only one of the four 
ranges of motion used to evaluate range of spine motion.  It 
would be not be logical to allow for an increase when only 
one range of motion is barely approaching a severe loss of 
motion.

In short, the veteran's symptoms do not allow for an 
increased rating under former Diagnostic Code 5292.

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a 40 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran must show 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or ankylosis of the thoracolumbar spine.  Again, the 
measured range of forward flexion during the veteran's May 
2004 examination was 70 degrees, nowhere near the required 
30.  Moreover, there is no indication of ankylosis in the 
evidence.  Accordingly, the veteran's service-connected low 
back disability does not warrant a 40, 50, or 100 percent 
rating under the General Rating Formula for Diseases and 
Injuries of the spine. 

In short, the objective medical evidence of record indicates 
that the disability caused by the veteran's service-connected 
low back disability is no more than moderate, warranting the 
assignment of a 20 percent rating.  Based on this record, and 
for reasons stated above, the Board finds that the veteran is 
not entitled to an increased disability rating under the 
current schedular criteria.

DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2006).  See DeLuca, supra.  

The veteran has complained of severe low back pain.  As has 
been discussed above, pain is already accounted for in the 
veteran's currently assigned 20 percent disability, and the 
objective medical evidence shows relatively little pathology.  

Moreover, there is no support in the objective medical 
evidence for an increased rating based on evidence of 
functional loss.  The May 2004 examiner did not indicate 
additional functional loss due to the veteran's service-
connected lumbar spine disability.  There is no objective 
medical evidence which supports the veteran on this point.  
Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45. 

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the February 2005 SOC, the RO provided the criteria for an 
extraschedular rating and considered the applicability of an 
extraschedular rating in the adjudication of the veteran's 
increased rating claims.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. 3.321(b)(1) (2006) in 
connection with the issues on appeal.  See VAOPGCPREC 6-96; 
see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's Raynaud's disease or lumbar spine disability, 
and the veteran has pointed to no such symptoms.

With respect to frequent hospitalization, there is no 
evidence of hospitalization for the veteran's Raynaud's 
disease or spine disability in the recent or remote past.

With respect to marked interference with employment, the 
veteran was employed in social services following service and 
also works as a painter.  A review of the file, however, 
reveals that the veteran has a myriad of physical and mental 
problems.  Indeed, the veteran himself indicated in an April 
2003 VA psychological assessment that he was unable to work 
due to "undifferentiated connective tissue disease."  With 
respect to the veteran's Raynaud's disease and lumbar spine 
disability, there is no indication in the record that either 
of them causes interference with employment beyond that 
contemplated in the assigned ratings. 

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected Raynaud's 
disease or low back disability.  Accordingly, referral for 
extraschedular evaluation is not warranted in this case.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for Raynaud's disease is denied.

Entitlement to a disability rating in excess of 20 percent 
for residuals of lumbar strain is denied.


REMAND

3.  Entitlement to service connection for hypertension, to 
include as secondary to ionizing radiation, exposure to 
herbicides and service-connected Raynaud's disease.

4.  Entitlement to service connection for arthritis, to 
include as secondary to ionizing radiation, exposure to 
herbicides and service-connected Raynaud's disease.

5.  Entitlement to service connection for undifferentiated 
connective tissue disorder (UDCTD), to include as secondary 
to ionizing radiation, exposure to herbicides and service-
connected Raynaud's disease.

6.  Entitlement to service connection for chronic headaches, 
to include as secondary to ionizing radiation, exposure to 
herbicides and service-connected Raynaud's disease.

7.  Entitlement to service connection for photophobia, to 
include as secondary to ionizing radiation, exposure to 
herbicides and service-connected Raynaud's disease. 

8.  Entitlement to service connection for unspecified organic 
brain syndrome/cognitive disorder, to include as secondary to 
ionizing radiation, exposure to herbicides and service-
connected Raynaud's disease.

9.  Entitlement to service connection for lupus, to include 
as secondary to ionizing radiation, exposure to herbicides 
and service-connected Raynaud's disease.

The veteran is also seeking entitlement to service 
connection for a variety of claimed disabilities, for which 
he has posited a number of alleged in-service causes.  One 
of the veteran's contentions is that the above-listed 
disabilities are due to his service-connected Raynaud's 
disease.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

With respect to the above service connection claims, elements 
(1) and (2) have arguably been met.  A review of the record 
reveals diagnoses of hypertension, arthritis, UDCTD, chronic 
headaches, photophobia, unspecified organic brain 
syndrome/cognitive disorder and lupus.  Additionally, service 
connection has been granted for Raynaud's disease.

Under these circumstances, the Board believes that a nexus 
opinion must be obtained which addresses the question of 
whether the veteran's hypertension, arthritis, UDCTD, chronic 
headaches, photophobia, unspecified organic brain 
syndrome/cognitive disorder and lupus are due to the 
veteran's service-connected Raynaud's disease.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).

10.  Entitlement to service connection for frequent fatigue, 
to include as secondary to ionizing radiation, exposure to 
herbicides and service-connected Raynaud's disease.

11.  Entitlement to service connection for ulcers of the 
mouth, to include as secondary to ionizing radiation, 
exposure to herbicides and service-connected Raynaud's 
disease.

12.  Entitlement to service connection for 
cardiovascular/renal disease, to include as secondary to 
ionizing radiation, exposure to herbicides and service-
connected Raynaud's disease.

13.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a skin disability.

14.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a psychiatric 
disability.

Among other things, the VCAA redefines the obligations of VA 
with respect to its duty to notify and assist the veteran in 
the development of his claims.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The VCAA is applicable to all 
claims filed on or after the date of its enactment, or filed 
before the date of enactment and not yet final as of that 
date.  

With respect to all twelve issues subject to this REMAND, 
although the RO sent the veteran VCAA letters in June 2003 
and October 2003, those letters did not satisfy the 
requirements of the VCAA for one crucial reason.  
Specifically, the letters did not request that the claimant 
provide any evidence in his possession pertaining to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  Therefore, the RO has not substantially 
complied with the "give us everything you've got" provision 
in 38 C.F.R. § 3.159(b) in that it did not inform the veteran 
that he could submit or identify evidence other than what was 
specifically requested by the RO.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board notes that with respect to the 
veteran's increased rating claims, the veteran received 
appropriate notice as to this provision in the March 2006 
Dingess letter, as detailed above.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) [the DAV case] 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. § 
19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  If, as here, the record 
has a procedural defect with respect to the notice required 
under the VCAA, this may no longer be cured by the Board.  
The Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

As noted in the VCAA discussion above, the recent 
Dingess/Hartman decision held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

With respect to the veteran's claims to reopen and service 
connection claims, the veteran was not provided with notice 
as to what is required to substantiate a claim for service 
connection in addition to information concerning degree of 
disability and effective date, should service connection be 
granted.  These issues must therefore be remanded for proper 
VCAA notice.  

Accordingly, this case is remanded to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice which complies 
with the notification requirements of 
the VCAA, to include as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  VBA should arrange for a physician 
with appropriate expertise to review the 
veteran's VA claims folder and provide 
an opinion, with supporting rationale, 
as to whether the veteran's 
hypertension, arthritis, UDCTD, chronic 
headaches, photophobia, unspecified 
organic brain syndrome/cognitive 
disorder and lupus are due to his 
service-connection Raynaud's disease.  
If the reviewing physician determines 
that specialist consultation(s), 
physical examination and/or diagnostic 
testing of the veteran are necessary, 
such should be scheduled.  A report 
should be prepared and associated with 
the veteran's VA claims folder.

3.  Thereafter, the veteran's claims of 
entitlement to service connection for 
hypertension, arthritis, UDCTD, chronic 
headaches, photophobia, unspecified 
organic brain syndrome/cognitive 
disorder, lupus, frequent fatigue, 
ulcers of the mouth and 
cardiovascular/renal disease, along 
with the claims of whether new and 
material evidence has been received 
which is sufficient to reopen the 
previously-denied claims of entitlement 
to service connection for skin and 
psychiatric disabilities, should be 
readjudicated.  If the benefits sought 
on appeal remain denied, the veteran 
and his representative should be 
provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


